DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2021 has been entered.
Response to Amendment
	The amendment filed on 12/28/2021 has been entered. As directed by the amendment: claims 1, 8 – 9, 14 – 15 and 17 are amended. Claim 16 is cancelled. Claim 21 is withdrawn. Thus claims 1 – 15 and 17 -20 are currently pending. The amendments to the claims are sufficient to overcome the rejections made under 35 U.S.C. 112 (a) and 112(b) in the Final Rejection dated 09/01/2021. Thus, those rejection are withdrawn. Applicants Remarks/Arguments are fully considered (see “Response to Arguments” section) and the following Non-Final Rejection is made herein.
Claim Interpretation
	Applicant is put on notice of the examiner’s interpretation of the limitation “Pulse current portion” in claims 1, 8 – 9, 14 – 15 and 18 – 20 as follows:
	“A pulse” is defined as “a burst of current, voltage, or electromagnetic-field energy. In practical electronic and computer systems, a pulse may last from a fraction of a nanosecond up to several seconds or even minutes.” By whatis.techtarget.com. Thus, “pulse current portion for the purpose of this examination is interpreted to mean the portion of the welding current that is shown to periodically “burst” form a certain base threshold or background level of the current 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, this claim recites “… the robotic electric arc welding system further comprises through arc seam trackinq logic that tracks the weld seam and calculates corrections to a weld path from welding current data measured during the pulse current portion of the welding waveform and classified by the welding power supply as corresponding to the pulse current portion of the welding waveform.”, (line 17 – 21 of claim 1), and the first part of this amended limitation already states that the welding system tracks and corrects weld path “during the pulse current portion”  and in the later part, recites the welding power supply classifies the welding wave form as “the pulse current portion”. It is not clear whether these are the same pulse currents or different pulse currents recited here. If the welding system tracks and corrects “during the pulse current portion”, the current already is classified as a pulse current portion and classifying it as a pulse current portion by the power supply would be redundant. Thus, it is not clear whether “the pulse current portion” classified by the power supply is the same pulse current portion tracked and corrected by the system rendering the claim indefinite. Appropriate correction is required. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 15 and 17 -20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al. (20202/0009673 A1, priority date 03/13/ 0217), herein after called Fujii, in view of Cole (US 2014/0001168 a1), herein after called Cole, in further view of Suzuki (US 6, 429, 404 B1) and herein after called Suzuki.
Regarding Claim 1, Fujii discloses a robotic electric arc welding system (10, FIG.1), comprising:
a welding torch (21, FIG. 1); 
a welding robot (20, FIG.1) configured to manipulate the welding torch during a welding operation (welding robot 20 is configured as a vertical articulated manipulator and performs the welding operation using the welding torch 21 at its tip, (0064, FIG. 1)); 
a robot controller (30, FIG. 1) operatively connected to the welding robot to control weaving movements of the welding torch along a weld seam and at a weave frequency and weave period (the robot controller 30 controls the welding robot 20 to perform weaving operation according to a set weaving cycle, amplitude, and welding speed and executes welding seam tracking control, (0073,0074 FIG. 1)); and 
a welding power supply (40, FIG. 1) operatively connected to the welding torch to control a welding waveform (the power supply is operatively connected to the welding torch continuously detecting the welding current waveform value by the welding detector 42 in the power supply, (0089, FIG. 1)), and operatively connected to the robot controller for communication therewith (the power supply 40 and robot controller 30 are operatively connected through a communication interface 116 to perform communication of data between them, (0080, FIG. 1)), wherein the welding power supply includes a programmable controller (the power supply 40 includes a CPU 44, a memory 45, and a power control program 47, which is a computer program for controlling the power supply, is stored in the memory 45, and executed by CPU 44, communication unit 46 performs data communication between the robot controller 30 and the welding state determination system 100 (0066)) that is programmed to sample a plurality of weld parameters during a sampling period of the welding operation and form an analysis packet (wherein the power supply 40 communicates with the welding state determination system 100 that acquires by the acquisition unit , for each cycle, characteristic amount related to physical quantities that change according to the cycle of the weaving operation, (0071, 0100)), and process the analysis packet to generate a weld quality score (calculates a degree of abnormality from the characteristic amount acquired by the acquisition unit (processes the acquired sample), determines a welding state based on the degree of abnormality calculated by the calculation unit (generate a weld quality score), (0100)), wherein the welding waveform includes a pulse current portion (the welding current is shown a s pulsating current between peaks (R,L) and valleys of sides (SR, SL), (0237 and FIG.31 A)).
wherein the welding power supply obtains the weave frequency or the weave period (the power supply 40 is operatively connected to the welding state determination system 100 acquires (obtains) weaving operation characteristics at each weaving cycle (weaving period),(0127), here, because the power supply 40 is operatively connected to the welding state determination system 100, one of ordinary skill in the art would understand that the weaving cycle (weaving period) acquired by the welding state determination system 100 would be communicated to or obtained by the power supply 40) and automatically adjusts the sampling period for forming the analysis packet based on the weave frequency or the weave period (average welding current value is acquired in each weaving cycle as a characteristic amount for each weaving cycle (sampling period is set at each weaving period), calculates a degree of abnormality for this characteristic amount (processing of the sample acquired data is determined at each weaving cycle or period), and determines a welding state based on the degree of abnormality (weld quality score is generated at each weaving cycle or weaving period) , (0061, 0127, 0142, 0165 and 0238)),  and
Fujii does not explicitly teach that the welding power supply obtains the weave frequency or the weave period.
However, Cole that teaches a welding power supply 12 that controls both the welding operation and the movements of the welding torch 26 (0055), also teaches the welding power supply 12 employs a parallel state-based controller that simultaneously controls the welding current and the oscillating weave welding movements of the welding torch 26 using plural state tables. In controlling the weaving of the welding torch 26 during welding, the welding power supply 12 regulates the CTWD and /or oscillation speed of the torch (weave frequency). The welding power supply 12 also determine the edges of the welding joint based on the welding voltage and/or welding current feedback signals. Via the motion control signal 62 (e.g., according to the signal level of the motion control signal), the welding power supply 12 controls the oscillation speed of the torch and/or the position of the torch relative to the workpiece 18. In addition, by using the welding voltage and/or welding current feedback signals, the welding power supply 12 can track the edge of the joint by adjusting the center of oscillation of the welding torch, (0055) and see FIG. 1, FIG.3, FIG.4 and FIG.6 each  show a parallel state-based controller included by the power supply 12 has a “weaver state table” through which  the power supply 12 obtains and adjusts the weaving state (oscillation speed/weave frequency, CTWD, WFS) of the welding torch 26 ). Here, it is clearly shown that the power supply 12 obtains/adjusts the weave frequency of the welding torch).
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filling to modify the welding state determination system 100 of Fujii that is communicatively coupled with the power supply 40 and acquires (obtains) weaving operation characteristics at each weaving cycle (weaving period) to be part of or included by the power supply as shown in Cole’s power supply 12 because making a separate piece integral is regarded merely a matter of engineering choice within ordinary skilled person in the art (MPEP 2144.04. V (B)).
Further, Fujii is also silent on the welding waveform having a frequency in a range of 100-200 Hz.
However, welding waveforms for electric arc welding are known to be operated in the same range as evidenced by Cole, (“In general, the welding waveform has a frequency between 20 and 300 Hz, and the adaptive control operates in such a range.”, (0049)).Therefore, it would have been obvious for one of ordinary skill in the art to operate the welding power supply of Fujii in the same range of 100 – 200 Hz.
Further Fujii in view of Cole do not explicitly teach that the robotic electric arc welding system further comprises through arc seam tracking logic that tracks the weld seam and calculates corrections to a weld path from welding current data measured during the pulse current portion of the welding waveform and classified by the welding power supply as corresponding to the pulse current portion of the welding waveform.
However, Suzuki, an invention that relates to, a tracking monitoring device for determining a welding torch track a correct weld line along the groove center based on a welding current waveform (1: 06 – 12), also teaches the weld line tracking calculates correction to the weld line based on the peak current portion as well as the low current portion as shown in 
The advantage of this weld line arc tracking disclosed by Suzuki enables to track the entire weld line (as opposed to temporary ark tracking at several points of the weld joint introduced in Fujii) and the degree of the tracking positional excursion can be accurately monitored in real time, so that products defective in welding quality because of the tracking positional excursion can be surely prevented from being marketed as well as the tracking positional excursion can be instantaneously corrected and the manufacture of products defective in the welding quality per se can be prevented (12: 57 -65).
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filling to modify the temporary arc tracking of disclosed in Fujii in view of Cole with the tracking control of the entire welding line using oscillating direction positional excursion and direction of the welding torch axis positional excursion in order to accurately track the entire weld line in real time and instantaneously correct and prevent defect in the welding quality as taught in Suzuki. Regarding
Regarding Claim 2, Fujii in view of Cole in further view of Suzuki teaches the robotic electric arc welding system of claim 1, wherein the sampling period for forming the analysis packet equals the weave period (the welding state determination system acquires, for each weaving cycle (weave period), three characteristic amounts of an average value of welding current values for each weaving cycle, Fujii (0165) here, the welding characteristic data is acquired (sampled) for further processing (calculations) at each weaving cycle, thus sampling period is the same or equal to the weaving period).
Regarding Claim 3 and 4, Fujii in view of Cole in further view of Suzuki teaches the robotic electric arc welding system of claim 1, wherein the welding power supply receives the weave frequency and the weave period from the robot controller (the welding power supply 12 employs a parallel state-based controller that comprises a “weaver state table” to regulate CTWD and/ or oscillation speed (weave frequency) of the torch, Cole (0055)).
Regarding Claim 5,  Fujii in view of Cole in further view of Suzuki teaches the robotic electric arc welding system of claim 1, wherein the welding power supply receives torch position information from the robot controller during the welding operation (a position sensor 64 senses the position or movements of the torch 26, and provides a position feedback signal 66 to the parallel state-based controller 34 of the power supply 12 and/or to the motion control system controller 60, Cole (0042, FIG.1)).
Regarding Claim 6,  Fujii in view of Cole in further view of Suzuki teaches the robotic electric arc welding system of claim 5, wherein the welding power supply automatically adjusts the sampling period for forming the analysis packet based on the torch position information (the welding characteristic amount data is acquired (sampled) for further processing (calculations) synchronously at each weaving cycle, Fujii (0165), here, the weave cycle is where the torch is positioned to complete a weaving cycle and stars the second weaving cycle, thus the sampling period is adjusted based on the torch position information).
Regarding claim 7, Fujii in view of Cole in further view of Suzuki teaches the robotic electric arc welding system of claim 1.
Fujii in view of Cole in further view of Suzuki as applied to claim 1 do not teach that the welding power supply records through arc seam tracking information corresponding to the weld quality score.
However, Suzuki that teaches a tracking control device for a weld line (FIG. 1), also teaches the welding power supply (welding power supply 2, FIG.1) records through arc seam tracking information corresponding to the weld quality score (using oscillating direction 
The advantage of this weld line arc tracking disclosed by Suzuki enables to track the entire weld line (as opposed to temporary ark tracking at several points of the weld joint introduced in Fujii) and the degree of the tracking positional excursion can be accurately monitored in real time, so that products defective in welding quality because of the tracking positional excursion can be surely prevented from being marketed as well as the tracking positional excursion can be instantaneously corrected and the manufacture of products defective in the welding quality per se can be prevented (12: 57 -65).
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filling to modify the temporary arc tracking of disclosed in claim 1with the tracking control of the entire welding line using oscillating direction positional excursion and direction of the welding torch axis positional excursion in order to accurately track the entire weld line in real time and instantaneously correct and prevent defect in the welding quality as taught in Suzuki.
Regarding claim 8, Fujii in view of Cole in further view of Suzuki teaches the robotic electric arc welding system of claim 1, wherein the welding current data is obtained by filtering welding current measurements according to corresponding pulse current portions of the welding waveform (the parallel state-based controller 34 of the power supply 12 include one or more filters 68 or calculation blocks 70 for processing the feedback signals. Via filters and other processing blocks, the state tables 54, 56 can make use of such parameters as average current and voltage, average position, peak current and voltage, average and peak power, integrated and derivative values, etc., Cole (0050, FIG.1)).
Regarding Claim 9, Fujii discloses a robotic electric arc welding system (10, FIG.1), comprising:
a welding torch (21, FIG. 1); 
(20, FIG.1) configured to manipulate the welding torch during a welding operation (welding robot 20 is configured as a vertical articulated manipulator and performs the welding operation using the welding torch 21 at its tip, (0064, FIG. 7)); 
a robot controller (30, FIG. 1) operatively connected to the welding robot to control weaving movements of the welding torch along a weld seam and at a weave frequency and weave period (the robot controller 30 controls the welding robot 20 to perform weaving operation, (0073, FIG. 1)):
a welding power supply (40, FIG. 1) operatively connected to the welding torch to control a welding waveform (the power supply is operatively connected to the welding torch continuously detecting the welding current waveform value by the welding detector 42 in the power supply, (0089)), and operatively connected to the robot controller for communication therewith (the power supply 40 and robot controller 30 are operatively connected through a communication interface 116 to perform communication of data between them, (0080, FIG. 1)), wherein the welding power supply includes a programmable controller (the power supply 40 includes a CPU 44, a memory 45, and a power control program 47, which is a computer program for controlling the power supply, is stored in the memory 45, and executed by CPU 44, (0066)) that is programmed to sample a plurality of weld parameters during a sampling period of the welding operation and form an analysis packet (wherein the power supply 40 communicates with the welding state determination system 100 that acquires by an acquisition unit , for each cycle, characteristic amount related to physical quantities that change according to the cycle of the weaving operation, (0071, 0100)), and process the analysis packet to generate a weld quality score (calculates a degree of abnormality from the characteristic amount acquired by the
acquisition unit (processes the acquired sample), determines a welding state based on the degree of abnormality calculated by the calculation unit (generate a weld quality score), (0100)), wherein the welding waveform includes a pulse current portion (the welding current is shown a s pulsating current between peaks (R, L) and valleys of sides (SR, SL), (0237 and FIG.31 A)), 
the power supply 40 is operatively connected to is operatively connected to the welding state determination system 100 acquires (obtains) weaving operation characteristics at each weaving cycle (weaving period), (0127)) and automatically adjusts the sampling period for forming the analysis packet based on the torch position information (the welding characteristic amount data is acquired (sampled) for further processing (calculations) synchronously at each weaving cycle, (0165), here, the weave cycle is where the torch is positioned to complete a weaving cycle and stars the second weaving cycle, thus the sampling period is adjusted based on the torch position information) .
Fujii does not explicitly teach that the welding power supply torch position information.
However, Cole that teaches a welding power supply 12 that controls both the welding operation and the movements of the welding torch 26 (0055), also teaches the welding power supply 12 employs a parallel state-based controller that simultaneously controls the welding current and the oscillating weave welding movements of the welding torch 26 using plural state tables.  the welding state table 54 and the motion control system state table 56 of the power supply 12 includes as a parameter associated with one or more states in each state table. The position sensor 64 can sense absolute position, amount of movement, speed, and or direction of motion, (0042, 0055). Here, it is clearly shown that the power supply 12 receives the torch position of the welding torch).
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filling to modify the welding state determination system 100 of Fujii that is communicatively coupled with the power supply 40 and receive weaving operation characteristics such as the torch position to be part of or included by the power supply as shown in Cole’s power supply 12 because making a separate piece integral is regarded merely a matter of engineering choice within ordinary skilled person in the art (MPEP 2144.04. V (B)).

However, welding waveforms for electric arc welding are known to be operated in the same range as evidenced by Cole, (“In general, the welding waveform has a frequency between 20 and 300 Hz, and the adaptive control operates in such a range.”, (0049)).Therefore, it would have been obvious for one of ordinary skill in the art to operate the welding power supply of Fujii in the same range of 100 – 200 Hz.
Further Fujii in view of Cole do not explicitly teach that the robotic electric arc welding system further comprises through arc seam tracking logic that tracks the weld seam and calculates corrections to a weld path from welding current data measured during the pulse current portion of the welding waveform and classified by the welding power supply as corresponding to the pulse current portion of the welding waveform.
However, Suzuki, an invention that relates to, a tracking monitoring device for determining a welding torch track a correct weld line along the groove center based on a welding current waveform (1: 06 – 12), also teaches the weld line tracking calculates correction to the weld line based on the peak current portion as well as the low current portion as shown in figures 5 -7, if the current value of the approximated straight line at a position corresponding to one fourth to three fourths of the cycle of oscillation is higher than the initially set current value, the welding torch is controlled to be raised so that the difference there between can be reduced. Conversely, if the welding current value is lower than the initially set value for welding current, the welding torch is controlled to be lowered, Suzuki (11:50 -66 and FIG. 5 -7)).
The advantage of this weld line arc tracking disclosed by Suzuki enables to track the entire weld line (as opposed to temporary ark tracking at several points of the weld joint introduced in Fujii) and the degree of the tracking positional excursion can be accurately monitored in real time, so that products defective in welding quality because of the tracking positional excursion can be surely prevented from being marketed as well as the tracking 
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filling to modify the temporary arc tracking of disclosed in Fujii in view of Cole with the tracking control of the entire welding line using oscillating direction positional excursion and direction of the welding torch axis positional excursion in order to accurately track the entire weld line in real time and instantaneously correct and prevent defect in the welding quality as taught in Suzuki. Regarding
Regarding Claim 10, Fujii in view of Cole in further view of Suzuki teaches the robotic electric arc welding system of claim 9, wherein the sampling period for forming the analysis packet equals the weave period (the welding state determination system acquires, for each weaving cycle (weave period), three characteristic amounts of an average value of welding current values for each weaving cycle, (0165) here, the welding characteristic data is acquired (sampled) for further processing (calculations) at each weaving cycle, thus sampling period is the same or equal to the weaving period).
Regarding Claim 11 and 12, Fujii in view of Cole in further view of Suzuki teaches the robotic electric arc welding system of claim 9, wherein the welding power supply receives the weave frequency and the weave period from the robot controller ((the welding power supply 12 employs a parallel state-based controller that comprises a “weaver state table” to regulate CTWD and/ or oscillation speed (weave frequency) of the torch, Cole (0055)).
Regarding claim 13, Fujii in view of Cole in further view of Suzuki teaches the robotic electric arc welding system of claim 9. 
Fujii in view of Cole in further view of Suzuki as applied to claim 9 do not explicitly teach that the welding power supply records through arc seam tracking information corresponding to the weld quality score.

The advantage of this weld line arc tracking disclosed by Suzuki enables to track the entire weld line (as opposed to temporary ark tracking at several points of the weld joint introduced in Fujii) and the degree of the tracking positional excursion can be accurately monitored in real time, so that products defective in welding quality because of the tracking positional excursion can be surely prevented from being marketed as well as the tracking positional excursion can be instantaneously corrected and the manufacture of products defective in the welding quality per se can be prevented (12: 57 -65).
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filling to modify the temporary arc tracking of disclosed in claim 9 with the tracking control of the entire welding line using oscillating direction positional excursion and direction of the welding torch axis positional excursion in order to accurately track the entire weld line in real time and instantaneously correct and prevent defect in the welding quality as taught in Suzuki.
Regarding Claim 14, Fujii in view of Cole in further view of Suzuki teaches the robotic electric arc welding system of claim 9, wherein the welding current data is obtained by filtering welding current measurements according to corresponding pulse current portions of the welding waveform (the parallel state-based controller 34 of the power supply 12 include one or more filters 68 or calculation blocks 70 for processing the feedback signals. Via filters and other processing blocks, the state tables 54, 56 can make use of such parameters as average current and voltage, average position, peak current and voltage, average and peak power, integrated and derivative values, etc., Cole (0050, FIG.1)).
Regarding Claim 15, Fujii discloses a robotic electric arc welding system (10, FIG. 1), comprising: a welding torch (21, FIG. 1);
 a welding robot (20, FIG.1) configured to manipulate the welding torch during a welding operation (welding robot 20 is configured as a vertical articulated manipulator and performs the welding operation using the welding torch 21 at its tip, (0064, FIG. 1)); 
a robot controller (30, FIG. 1) operatively connected to the welding robot to control weaving movements of the welding torch along a weld seam (the robot controller 30 controls the welding robot 20 to perform weaving operation along a weld seam, (0073, FIG. 1)); and
 a welding power supply (40, FIG. 1) operatively connected to the welding torch to control a welding waveform (the power supply is operatively connected to the welding torch continuously detecting the welding current waveform value by the welding detector 42 in the power supply, (0089)), and operatively connected to the robot controller for communication therewith (the power supply 40 and robot controller 30 are operatively connected through a communication interface 116 to perform communication of data between them, (0080, FIG. 1)), wherein the welding waveform includes a pulse current portion, and a low current portion having a lower current level than the pulse current portion (the welding current waveforms of FIG. 31 A and 31B have a right peak ‘R, and a left peak ‘L’ as well as a lower portion the corresponds to the center of the waving oscillation called ‘valley’, (0237), FIG 31A and 31 B).
Fujii does not explicitly teach the welding waveform has a frequency in a range of 100-200 Hz.
However, welding waveforms for electric arc welding are known to be operated in the same range as evidenced by Cole, (“In general, the welding waveform has a frequency between 20 and 300 Hz, and the adaptive control operates in such a range.”, (0049)).Therefore, it would 
Further, Fujii does not explicitly teach that the robotic electric arc welding system includes through arc seam tracking logic that tracks the weld seam and calculates corrections to the weld path, and wherein the through arc seam tracking logic calculates the corrections to the weld path from welding current data, provided by the welding power supply, and measured during the pulse current portion of the welding waveform, and classified as corresponding to the pulse current portion of the welding waveform, wherein welding current data classified as corresponding to the low current portion of the welding waveform is excluded from calculations of said corrections to the weld path.
However, Suzuki teaches robotic electric arc welding system includes through arc seam tracking logic that tracks the weld seam and calculates corrections to the weld path (welding power supply 2, using oscillating direction positional excursion operation means 17 and display16, the direction of the welding torch axis positional excursion operation means 19 and display 18 obtains and displays oscillating positional direction as well as torch axis position, follow deviation data and report data the torch positional control 20 for correction, (10: 52 -60, 12: 7-15 and FIG. 1)), and wherein the through arc seam tracking logic calculates the corrections to the weld path from welding current data, provided by the welding power supply, and measured during the pulse current portion of the welding waveform, and classified as corresponding the pulse current portion of the welding waveform, wherein welding current data classified as corresponding to the low current portion of the welding waveform is excluded from calculations of said corrections to the weld path (the weld line tracking calculates correction to the weld line based on the peak current portions as well as the low current portions as shown in figures 5 -7, if the current value of the approximated straight line at a position corresponding to one fourth to three fourths of the cycle of oscillation is higher than the initially set current value, the welding torch is controlled to be raised so that the difference there between can be reduced. Conversely, if the welding current value is lower than the initially set value for welding current, the welding torch is controlled to be lowered, (11: 50 -66 and FIG. 5 - 7).
The advantage of this weld line arc tracking disclosed by Suzuki enables to track the entire weld line (as opposed to temporary ark tracking at several points of the weld joint introduced in Fujii) and the degree of the tracking positional excursion can be accurately monitored in real time, so that products defective in welding quality because of the tracking positional excursion can be surely prevented from being marketed as well as the tracking positional excursion can be instantaneously corrected and the manufacture of products defective in the welding quality per se can be prevented (12: 57 -65).
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filling to modify the temporary arc tracking of disclosed in Fujii with the tracking control of the entire welding line using oscillating direction positional excursion and direction of the welding torch axis positional excursion in order to accurately track the entire weld line in real time and instantaneously correct and prevent defect in the welding quality as taught in Suzuki.
Regarding Claim 17, Fujii in view of Cole in further view of Suzuki teaches the robotic electric arc welding system of claim 15, wherein the welding current data is obtained by filtering welding current measurements according to a corresponding portion of the welding waveform (the parallel state-based controller 34 of the power supply 12 include one or more filters 68 or calculation blocks 70 for processing the feedback signals. Via filters and other processing blocks, the state tables 54, 56 can make use of such parameters as average current and voltage, average position, peak current and voltage, average and peak power, integrated and derivative values, etc., Cole (0050, FIG.1)).
Regarding Claim 18, Fujii in view of Cole in further view of Suzuki teaches the robotic electric arc welding system of claim 15, wherein the welding current data is classified by the welding power supply as corresponding to either one of the pulse current portion and the low current portion of the welding waveform (the welding current waveforms of the power supply in FIG. 31 A and 31B have a right peak ‘R, and a left peak ‘L’ as well as a lower portion the corresponds to the center of the weaving oscillation classified as ‘valley’, Fujii (0237, FIG 31A and 31 B)).
Regarding Claim 19, Fujii in view of Cole in further view of Suzuki teaches the robotic electric arc welding system of 18, wherein the welding current data is segmented according to either one of the pulse current portion and the low current portion of the welding waveform (the integral welding current values are found for each section (segment) between adjacent valleys including the peaks ‘R’ and ‘L’ from the welding current waveform, Fujii (0237, FIG.31A & B)).
Regarding Claim 20, Fujii in view of Cole in further view of Suzuki teaches the robotic electric arc welding system of 18, wherein the welding current data is tagged as corresponding to either one of the pulse current portion and the low current portion of the welding waveform (the integral welding current values are referenced for each section between adjacent valleys including the peaks ‘R’ and ‘L’ from the welding current waveform, Fujii (0237, FIG.31A & B)).
Response to Arguments
Applicant's Remarks/Arguments filed on 12/28/2021 have been fully considered and responded as follows:
Regarding the 35 U.S.C.112 Rejections
The amendments to the claims are sufficient to overcome the rejections made under 35 U.S.C. 112 (a) and 112(b) in the Final Rejection dated 09/01/2021. Thus, those rejection are withdrawn.
Regarding the U.S.C. 102 and 103 Rejections
The applicant Remarks that neither of the cited references teach the amended limitation “wherein the welding waveform includes a pulse current portion and has a frequency in a range of 100-200 Hz". The frequency of a welding waveform is not discussed in the cited references.
The examiner respectfully disagrees: the first part of the amended limitation, “wherein the welding waveform includes a pulse current portion” is taught by both references (Fujji and Suzuki) as both teach a pulse current portion for the welding wave form. Shown in FIG. 31 A of 
The second portion of the amended limitation “the welding wave form has a frequency in a range of 100-200 Hz" is moot because the current rejection introduces a teaching reference Cole that explicitly teaches the claimed frequency range.
Applicant also Remarks “Suzuki does not suggest using welding current data measured during a pulse current portion to calculate corrections to the weld path. Suzuki actually excludes high current portions of the welding waveform when performing seam tracking.”
The examiner respectfully disagrees because: the tracking and correction for the weld line is based on the welding current for the portion of the current labeled “C2” in FIG. 2 of Suzuki which is the pulse current portion. The fact that Suzuki “excludes” the higher current portions pertains to how the tracking and correction for the weld line is carried out in Suzuki and it is not clear how or why that prevents Suzuki from teaching the limitation “using welding current data measured during a pulse current portion to calculate corrections to the weld path”. 
Applicant further remarks “nowhere does Fujii teach that the power supply receives a weave frequency or weave period, let alone from the robot controller. The Office action equates "weave cycle" with weave period and frequency. But Fujii does not teach that the "weave cycle" is communicated to the power supply. Reconsideration of the rejections of claims 3, 4, 11 and 12 is respectfully requested.”
This argument is moot because, the current rejection introduces Cole, a teaching reference, to explicitly teach “the power supply receives a weave frequency or weave period”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILNESSA BELAY whose telephone number is (571)272-3136. The examiner can normally be reached 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILNESSA B BELAY/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761